57 U.S. 492 (____)
16 How. 492
HENRIETTA AMIS, EXECUTRIX, AND WILLIAM PERKINS, EXECUTOR, OF JUNIUS AMIS, DECEASED, APPELLANTS,
v.
DAVID MYERS.
Supreme Court of United States.

It was argued by Mr. Goold and Mr. Lawrence, for the appellants, and by Mr. Baxter, for the appellee.
Mr. Justice CAMPBELL delivered the opinion of the court.
The plaintiff filed his bill in the Circuit Court of the United States for the Eastern District of Louisiana, to restrain the sale of certain slaves taken in execution of a judgment of that court, in favor of the defendant against William D. Amis.
*493 The case of the plaintiff is, that the slaves are his lawful property, and are not subject to the execution of the defendant. The defendant denies this allegation and insists that the property in the slaves is vested in his debtor.
The evidence shows that the slaves were purchased in New Orleans, by the defendant in the execution. He provided the purchase-money by procuring the acceptance and discount of a draft at thirty days date, by a mercantile firm, upon the promise of sending funds for its payment at its maturity. He was disabled from doing this by the occurrence of facts that are detailed in the evidence, and the plaintiff, for his relief, caused the draft to be paid by his own factor, and agreed to take the slaves as his property.
The bill of sale, given to the defendant in execution, did not contain the name of the vendee, but a blank space was left for the insertion of the name. When this arrangement took place, the plaintiff's name was inserted and the paper given to him. The slaves have been at his plantation, and although William D. Amis resides there, no act of mastership is shown, and he denies having any interest in the slaves.
We think this testimony establishes the case of the plaintiff.
It is proper to notice that this case is not one of equitable cognizance. The plaintiff had a clear and adequate remedy at law, under the Code of Practice of Louisiana. C.P. 298, § 7.
It is not usual for this court to take an exception of this nature on its own motion and where no objection has been made by the defendant; but this case is one so clearly beyond the limits of the equitable jurisdiction of the Circuit Court, that the fact is noticed that it may not serve as a precedent.
The decree of the Circuit Court is reversed, and the cause remanded, with directions to enter a decree to perpetuate the injunction.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Eastern District of Louisiana, and was argued by counsel. On consideration whereof it is now here ordered, adjudged, and decreed by this court that the decree of the said Circuit Court in this cause be, and the same is hereby reversed, with costs, and that this cause be, and the same is hereby remanded to the said Circuit Court, with directions to perpetuate the injunction granted in this cause.